     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-01495-PHX-SPL
      Stephen S. Edwards,
 9                                              )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      PHH Mortgage Corporation, et al.,         )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15           Before the Court is Defendants Experian Information Solutions, Equifax Consumer
16   Services LLC, and Equifax Consumer Services LLC’s (the “Defendants”) Joint Motion to
17   Dismiss Plaintiff’s First Amended Complaint (the “Motion”).1 (Doc. 36) The Defendants
18   move to dismiss the Plaintiff’s first amended complaint (the “FAC”) pursuant to Federal
19   Rules of Civil Procedure 12(b)(4) and 12(b)(6). For the reasons that follow, the Motion is
20   granted.
21      I.       Background
22           The Plaintiff initiated this action on October 3, 2017. (Doc. 1) On June 6, 2018, the
23   United States District Court for the District of New Jersey issued an order dismissing the
24   Plaintiff’s first complaint. (Doc. 29) The Plaintiff filed the FAC on June 22, 2018 along
25   with a “Request for Summons to be Issued”. (Docs. 31, 32) The Plaintiff does not
26           1
              The Court notes Defendant Experian Information Solutions’ claim that it is
27   misidentified as Experian Marketing Solutions and that Equifax Consumer Services LLC
     is misidentified as Equifax Credit Information Services Incorporated in the FAC. (Doc. 36
28   at 2) The relief granted under this Order will apply to both Defendant Experian Marketing
     Solutions and Defendant Equifax Credit Information Services Incorporated.
 1   specifically identify any causes of action against the Defendants in the FAC, but speaks
 2   generally of “egregious conduct” related to the foreclosure of the property located at 1765
 3   N. Lemon Street, Mesa, Arizona. (Doc. 31 at 6)
 4         II.      Legal Standard
 5               Rule 12(b)(4) of the Federal Rules of Civil Procedure allows a party to challenge a
 6   complaint for insufficient process. Fed. R. Civ. P. 12. A summons must be served with a
 7   copy of the complaint. Fed. R. Civ. P. 4(c). Rule 4 requires that a summons must (i) name
 8   the court and the parties, (ii) be directed to the defendant, (iii) state the name and address
 9   of the plaintiff’s attorney or—if unrepresented—of the plaintiff, (iv) state the time within
10   which the defendant must appear and defend, (v) notify the defendant that a failure to
11   appear and defend will result in a default judgment against the defendant for the relief
12   demanded in the complaint, (vi) be signed by the clerk, and (vii) bear the court’s seal. Fed.
13   R. Civ. P. 4(a). Once service of process is challenged, the plaintiff bears the burden of
14   establishing that service was valid under Rule 4. Brockmeyer v. May, 383 F.3d 798, 801
15   (9th Cir. 2004). If a defendant is not served within 90 days after the complaint is filed, the
16   court must dismiss the action without prejudice. Fed. R. Civ. P. 4(m).
17         III.     Analysis
18               The Defendants argue that the Plaintiff failed to issue a summons that complies with
19   Rule 4(b). (Doc. 36 at 2) Specifically, the Defendants argue that the Plaintiff failed to
20   obtain a summons issued and sealed by the Clerk of Court for service on the Defendants.
21   (Doc. 36-1 at 6) In his response to the Motion, the Plaintiff cites to the FAC (Doc. 31) and
22   the request for a summons (Doc. 32) that he filed on June 22, 2018. (Doc. 47 at 2–3) The
23   Court notes that the summons is not properly completed, as it does not include a signature
24   from the Clerk o Court or bear the Court’s seal as required by Rule 4. Fed. R. Civ. P. 4(a).
25   Therefore, the Court finds that the Plaintiff failed to obtain sufficient process as required
26   by Rule 4, and this case must be dismissed pursuant to Rule 12(b)(4).
27   ///
28   ///


                                                      2
 1         Accordingly,
 2         IT IS ORDERED that Defendants’ Joint Motion to Dismiss Plaintiff’s First
 3   Amended Complaint (Doc. 36) is granted.
 4         Dated this 9th day of May, 2019.
 5
 6
 7                                                 Honorable Steven P. Logan
                                                   United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
